Mr. Justice Santana Becerra,
with whom Mr. Chief Justice Negrón Fernández, Mr. Justice Belaval, and Mr. Justice Hernández Matos concur, dissenting.
San Juan, Puerto Rico, February 10, 1967
For the reasons stated in my dissenting opinion in People v. Pellot Pérez, 92 P.R.R. 792 (1965), I understand likewise in. this case that the evidence, as produced by the Court’s opinion, does not sustain a conviction on the charge that appellant had in his possession and control the narcotic drug, irrespective of the fact that appellant could have been prosecuted under any other modality of the law. In this case the situation is even weaker than that in Pellot Pérez, inasmuch as there is no chemical analysis of the contents of the alleged pack that witness Nelson delivered to appellant at the’moment in which they were surprised by the agents.
For. the foregoing I dissent from the judgment which affirms the conviction.